Exhibit 10.1
SECOND AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT
     This SECOND AMENDMENT (this “Amendment”), dated as of May 12, 2011, to the
Registration Rights Agreement, dated as of November 10, 2010, between Primo
Water Corporation, a Delaware corporation (the “Company”), and Culligan
International Company, a Delaware corporation (“Culligan”) (as amended by the
First Amendment thereto, dated as of March 8, 2011, the “Registration Rights
Agreement”), is made between the Company and Culligan. Capitalized terms used in
this Amendment without definition shall have the meanings ascribed to such terms
in the Registration Rights Agreement.
     The parties hereto agree as follows:
     1. Sections 1(a), 2(a) and 2(i) of the Registration Rights Agreement are
each hereby amended by deleting the phrase “within 181 days of the Closing Date”
and replacing it with the phrase “on or before the Target Effective Date”.
     2. Section 6(a) of the Registration Rights Agreement is hereby amended by
deleting the phrase “on the date which is 181 days after the Closing Date (the
‘Target Effective Date’)” and replacing it with the phrase “on the Target
Effective Date”.
     3. Section 8 of the Registration Rights Agreement is hereby amended to
include the following defined terms and corresponding definitions:

    “Qualifying Combined Offering” means an underwritten offering of shares of
Common Stock in which (i) at least 2,200,000 of the shares sold in such offering
are Registrable Securities and (ii) all of the first 694,717 shares sold in such
offering in excess of 6,000,000 shares (including but not limited to shares sold
pursuant to any over-allotment option granted to the underwriters of such
offering) are Registrable Securities.       “Target Effective Date” means
July 15, 2011 or, if a registration statement for a Qualifying Combined Offering
is declared effective by the Commission prior to July 15, 2011, the date which
is 75 days after the effective date of such registration statement.

     4. Confirmation of Registration Rights Agreement. Other than as expressly
modified pursuant to this Amendment, all of the terms, covenants and other
provisions of the Registration Rights Agreement are hereby ratified and
confirmed and shall continue to be in full force and effect in accordance with
their respective terms.
     5. Waiver of Ticking Fee. Culligan hereby waives all rights to any Ticking
Fee which accrued on or before the date hereof.
     6. References. All references to the Registration Rights Agreement
(including “hereof,” “herein,” “hereunder,” “hereby” and “this Agreement”) shall
refer to the Registration Rights Agreement as amended by this Amendment.
     7. Miscellaneous. The provisions of Section 9 of the Registration Rights
Agreement shall apply to this Amendment mutatis mutandis.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

         
 
  PRIMO WATER CORPORATION
 
       
 
  By:   /s/ Mark Castaneda 
 
       
 
      Name: Mark Castaneda
Title:   Chief Financial Officer
 
       
 
  CULLIGAN INTERNATIONAL COMPANY
 
       
 
  By:   /s/ Susan E. Bennett 
 
       
 
      Name: Susan E. Bennett
Title:   Senior Vice President,
            General Counsel and Secretary

[Registration Rights Agreement Second Amendment]

 